J-S04009-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM HAYES                              :
                                               :
                       Appellant               :   No. 1899 EDA 2021

         Appeal from the Judgment of Sentence Entered June 10, 2020
       In the Court of Common Pleas of Bucks County Criminal Division at
                        No(s): CP-09-CR-0003647-2019


BEFORE:      BENDER, P.J.E., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                           FILED MARCH 11, 2022

        Appellant, William Hayes, appeals nunc pro tunc from the judgment of

sentence of 5½ to 15 years’ incarceration, imposed after he entered an open

guilty plea to burglary (18 Pa.C.S. § 3502(a)(1)(ii)), criminal trespass (18

Pa.C.S. § 3503(a)(1)(ii)), theft by unlawful taking (18 Pa.C.S. § 3921(a)),

receiving stolen property (18 Pa.C.S. § 3925(a)), access device fraud (18

Pa.C.S. § 4106(a)(1)(ii)), and criminal mischief (18 Pa.C.S. § 3304(a)(5)).

On appeal, Appellant seeks to challenge the discretionary aspects of his

sentence.     Additionally, Appellant’s counsel, Stuart Wilder, Esq., seeks to

withdraw his representation of Appellant pursuant to Anders v. California,

386 U.S. 738 (1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa.




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S04009-22



2009). After careful review, we affirm Appellant’s judgment of sentence and

grant counsel’s petition to withdraw.

      The trial court provided the following summary of the facts of Appellant’s

underlying convictions:

      [The] affiant ... is Detective Neil Tropiano of Bensalem Township
      Police Department….        On May 15, 2019, Bensalem police
      responded to 3535 Third Avenue in Bensalem Township, Bucks
      County, for a burglary. The responding officers met with the
      homeowner, [Kathleen] Hayes.           Ms. Hayes stated that an
      unknown subject had entered her residence through a rear
      second-floor bedroom window.

      The [o]fficer entered the bedroom and observed the sliding
      window to be open and [the] curtains to be off [of] the track.
      There were also clothes on the floor and Ms. Hayes stated that
      they had not been there the night before. She stated that she
      went to bed between 10:30 and 11:00[]p.m. on May 14, 2019.
      She stated that around 2:30 in the morning[,] a dog barking woke
      her up and she heard the neighbor’s dog barking as well. She
      stated that she did not hear anything in the residence[,] and she
      went back to sleep. She advised that she found items to be
      missing[,] … the window was open when she woke up in the
      morning[,] and the screen was broken.

      A ladder was observed in the rear of the residence leaning up
      against the house. [Ms. Hayes] stated that the ladder should not
      have been there[,] and it appeared to have been used by the actor
      to gain access onto the roof on the first floor and to get into the
      house through the second[-]floor window. The ladder [had been]
      removed from underneath the rear deck of the residence where it
      was kept[,] and a latched gate had to be opened to remove that
      ladder; it was not in plain sight….

      Ms. Hayes stated that the person who entered her residence went
      into the kitchen and went through her purse. The [suspect] stole
      her keys, and keys to her father’s, Joseph Sawicki[], 2014 Toyota
      RAV-4. She advised that her HP laptop, charger, and her business
      LG cell phone were also stolen from a table in the living room of
      the residence. Those were items that were used to run the family-
      owned business.


                                     -2-
J-S04009-22


     The [suspect] also stole her father’s 2014 blue Toyota R[AV]-4.
     Her father’s wallet and his LG cell phone were also inside the
     vehicle when it was stolen. As the [suspect] left the residence,
     [the suspect] broke the front porch gate and placed it on the side
     of the fence area.

     Upon further investigation, there were numerous charges on
     Joseph Sawicki’s credit card, including a charge on May 15,
     2019[,] at 11:09 in the morning at a Burger [K]ing in Philadelphia,
     as well as on May 15, 2019[,] at a Quickie Mart in Philadelphia.

     Ms. Hayes stated that she received a fraud alert from her credit
     card company and found that her credit card had been used at …
     two different Wawa locations. The first was on May 15th at
     approximately 2:56 in the morning at a Wawa location in Trevose,
     which is very close to the victimized residence. And again, on May
     15, 2019, in Philadelphia, there were three attempted transactions
     at 3:57 in the morning. Those transactions were not completed,
     but they were for a substantial amount of money. The total value
     of the completed and attempted transactions was over $500.

     The video surveillance at a Wawa location where the suspect used
     the stolen credit card was reviewed by [Detective Tropiano]. The
     video showing a male subject buying a pack of cigarettes using
     Ms. Hayes’s credit card at 2:56. The Wawa is 3.3 miles from the
     burglary scene.

     [Detective Tropiano] obtained still photographs from that video
     and sent [them] to Ms. Hayes. Ms. Hayes reported to [Detective
     Tropiano] that the male subject using the credit card was her ex-
     [husband], … who is … [Appellant]. Ms. Hayes also said that the
     keys on the counter in the surveillance Wawa pictures were her
     keys.

     [Detective Tropiano] reviewed the video surveillance of the rear
     parking lot of the Wawa. This surveillance video showed [that]
     Appellant[,] prior to using the credit card[,] was driving the 2014
     Toyota RAV-4 [that] had been stolen from Mr. Sawicki and from
     the residence. Appellant [was] observed walking in the area of
     the vehicle and into the rear entrance of the Wawa location. Ms.
     Hayes advised that … [Appellant] had lived at the home [prior] to
     the burglary, and would have known that the ladder was kept
     under the deck in the rear yard behind the gate.




                                    -3-
J-S04009-22



Trial Court Opinion (TCO), 9/29/21, at 2-3 (quoting N.T., 6/10/20, at 5-10)

(brackets added by the trial court omitted).

      Based on these facts, Appellant was charged with the above-stated

crimes.   He pled guilty on March 3, 2020.      On June 10, 2020, the court

conducted a sentencing hearing, at the conclusion of which it imposed the

aggregate sentence set forth supra. Appellant filed a timely, post-sentence

motion. On August 17, 2020, the court conducted a hearing on that motion,

and then denied it.

      Appellant filed a timely notice of appeal, but it was discontinued on

October 23, 2020. Appellant then filed a petition under the Post Conviction

Relief Act, 42 Pa.C.S. §§ 9541-9546, seeking the reinstatement of his

appellate rights.     The court ultimately granted Appellant’s petition and

reinstated his appeal rights on May 21, 2021. Appellant filed the present,

nunc pro tunc appeal on June 6, 2021. The court ordered Appellant to file a

Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal,

informing him that “[a]ny issue not properly included in the statement timely

filed and served shall be deemed waived.” Order, 6/3/21, at 1. On June 14,

2021, Attorney Wilder filed a Rule 1925(b) statement on Appellant’s behalf,

preserving the following, single issue: “The [c]ourt erred in denying

[Appellant’s] motion to reconsider sentence, and to leave undisturbed a [5½]

year sentence[,] imposed in excess of that recommended for the aggravated

range, after hearing [Appellant’s] explanation for his post-guilty plea actions




                                     -4-
J-S04009-22



in contacting a victim.” Pa.R.A.P. 1925(b) Statement, 6/14/21, at 1. The trial

court thereafter filed its Rule 1925(a) opinion.

      On November 12, 2021, Attorney Wilder filed with this Court a petition

to withdraw from representing Appellant. That same day, counsel also filed

an Anders brief, discussing the following two issues that Appellant seeks to

raise on appeal:

      A. Should Appellant’s counsel be permitted to withdraw his
      appearance because the appeal is wholly frivolous?

      B. Did the [s]entencing [c]ourt err in imposing a sentence in
      excess of that recommended by the Sentencing Guidelines and
      failing to adequately explain how or if it used the guidelines to
      fashion its sentence?

Anders Brief at 4.

      Attorney Wilder concludes that Appellant’s sentencing issue is frivolous,

and that Appellant has no other, non-frivolous issues he could pursue herein.

Accordingly,

      this Court must first pass upon counsel’s petition to withdraw
      before reviewing the merits of the underlying issues presented by
      [the appellant]. Commonwealth v. Goodwin, 928 A.2d 287,
      290 (Pa. Super. 2007) (en banc).

      Prior to withdrawing as counsel on a direct appeal under Anders,
      counsel must file a brief that meets the requirements established
      by our Supreme Court in Santiago. The brief must:

         (1) provide a summary of the procedural history and facts,
         with citations to the record;

         (2) refer to anything in the record that counsel believes
         arguably supports the appeal;

         (3) set forth counsel’s conclusion that the appeal is
         frivolous; and


                                     -5-
J-S04009-22


         (4) state counsel’s reasons for concluding that the appeal is
         frivolous. Counsel should articulate the relevant facts of
         record, controlling case law, and/or statutes on point that
         have led to the conclusion that the appeal is frivolous.

      Santiago, 978 A.2d at 361. Counsel also must provide a copy of
      the Anders brief to his client. Attending the brief must be a letter
      that advises the client of his right to: “(1) retain new counsel to
      pursue the appeal; (2) proceed pro se on appeal; or (3) raise any
      points that the appellant deems worthy of the court[’]s attention
      in addition to the points raised by counsel in the Anders brief.”
      Commonwealth v. Nischan, 928 A.2d 349, 353 (Pa. Super.
      2007), appeal denied, … 936 A.2d 40 ([Pa.] 2007).

Commonwealth v. Orellana, 86 A.3d 877, 879-80 (Pa. Super. 2014). After

determining that counsel has satisfied these technical requirements of Anders

and Santiago, this Court must then “conduct a simple review of the record to

ascertain if there appear[s] on its face to be arguably meritorious issues that

counsel, intentionally or not, missed or misstated.”      Commonwealth v.

Dempster, 187 A.3d 266, 272 (Pa. Super. 2018) (en banc).

      In this case, Attorney Wilder’s Anders brief complies with the above-

stated requirements. Namely, he includes a summary of the relevant factual

and procedural history, he refers to portions of the record that could arguably

support Appellant’s claims, and he sets forth his conclusion that Appellant’s

appeal is frivolous.   Counsel also explains his reasons for reaching that

determination and supports his rationale with citations to the record and

pertinent legal authority.   Additionally, Attorney Wilder states, in a letter

attached to his petition that is directed to Appellant, that he is enclosing his

Anders brief for Appellant’s review. Counsel’s letter also informs Appellant

of the rights enumerated in Nischan.        Accordingly, Attorney Wilder has


                                     -6-
J-S04009-22



complied with the technical requirements for withdrawal.            We will now

independently review the record to determine if Appellant’s issue is frivolous,

and to ascertain if there are any other, non-frivolous issues he could pursue

on appeal.

       Attorney Wilder states in his Anders brief that Appellant wishes to

challenge his sentence on the basis that “[t]he … court erred in imposing a

sentence in excess of that in the aggravated range of the sentencing

guidelines[.]” Anders Brief at 17. Specifically, Appellant claims that the court

gave
       inadequate consideration to … Appellant’s remorse for his criminal
       acts and the drug addiction that gave rise to his anti-social
       behavior, as well as his failed attempts to obtain help for his
       addiction, and the motivation, provided in the form of a newborn
       son, to finally get serious about getting off drugs. The statement
       of reasons at the time of sentence, N[.]T[.,] … [at] 54-63, do[es]
       not explicitly mention that the sentence is a departure from that
       recommended by the [s]entencing [g]uidelines. For the lower
       court to give such short shrift flies in the face of the requirement
       set forth in 42 Pa.C.S. § 9721(b) that the sentencing court take
       into account the rehabilitative needs of the defendant. No
       meaningful consideration was given to that factor by the [c]ourt.
       Absent such consideration a sentence outside of the ranges
       suggested by the [s]entencing [g]uidelines was unreasonable.

Id. at 18.

       Initially, we note that Appellant’s claims that the court failed to consider

mitigating factors in this case, the sentencing guidelines, or Appellant’s

rehabilitative needs were not specifically raised in Appellant’s Rule 1925(b)

statement. Thus, those arguments are waived. See Pa.R.A.P. 1925(b)(4)(vii)




                                       -7-
J-S04009-22



(“Issues not included in the Statement and/or not raised in accordance with

the provisions of this paragraph (b)(4) are waived.”).

       In any event, we would agree with Attorney Wilder that, although

Appellant’s sentencing arguments present substantial questions for our

review,1 they are frivolous on their merits. Initially, we reproduce the trial

court’s summary of the evidence presented at Appellant’s sentencing hearing:

       [A]t the sentencing hearing, both victims testified.        Joseph
       Sawicki, Appellant’s former father-in-law and one of his victims
       (hereinafter “Mr. Sawicki”), testified that Appellant worked at his
       family business for 15 years and lived with him when he was
       married to his daughter, Ms. Hayes. [N.T.] at [] 14. After
       Appellant and Ms. Hayes’s divorce and prior to the burglary, Mr.
       Sawicki saw Appellant wandering around the neighborhood on a
       cold winter’s morning and discovered Appellant was homeless.
       Id. at []15. Mr. Sawicki invited Appellant into his home, gave him
       something to eat and drink, and allowed Appellant to stay there
       for several weeks. Id. … Appellant even testified that Mr. Sawicki

____________________________________________


1 See Anders Brief at 15-16 (explaining why Appellant’s arguments constitute
substantial questions for our review); Commonwealth v. Griffin, 65 A.3d
932, 935 (Pa. Super. 2013) (explaining that, where an appellant challenges
the discretionary aspects of his sentence, he must, inter alia, demonstrate
that “there is a substantial question that the sentence appealed from is not
appropriate under the Sentencing Code, 42 Pa.C.S.[] § 9781(b)”) (citation
omitted). See also Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa.
Super. 2014) (“[A]n excessive sentence claim, in conjunction with a claim that
the trial court failed to properly consider mitigating factors, raises a
substantial question.”) (citation omitted); Commonwealth v. Davis, 737
A.2d 792, 798 (Pa. Super. 1999) (“A claim that the sentencing court imposed
an unreasonable sentence by sentencing outside the guideline ranges raises
a ‘substantial question’ which is reviewable on appeal.”) (citation omitted);
Commonwealth v. Jackson, 585 A.2d 533, 534 (Pa. Super. 1991) (“Where
[an] appellant avers that the sentencing court failed to properly apply the
sentencing guidelines a substantial question as to the appropriateness of the
sentence has been raised.”) (citation omitted).


                                           -8-
J-S04009-22


      was like a father to him and treated him with kindness. Id. at []
      31.

      Ms. Hayes testified that the burglary has had a continued,
      significant impact on her life and the lives of those who live at the
      burglarized residence. She also stated that they live in fear[,] so
      much so that they have installed interior and exterior security
      cameras and have secured all of the second-floor windows so that
      they can no longer open and likened it to living in a cage[.] Id.
      at [] 17. She further revealed that the vehicle Appellant stole was
      her father’s first brand-new car, and he never received the car
      back because Appellant totaled it. Id. at [] 18. Perhaps even
      more importantly, Ms. Hayes testified that the stolen computer
      and phone were for their family business and contained client
      information and schedules. Without that information, they were
      unable to remember appointments and were fired by so many
      clients they were unsure if they could continue to keep the
      business at all. Id. at [] 18-19. Because Appellant worked for
      the family business for fifteen years, he knew the importance of
      the information on these devices before he stole them. Id. at []
      19.

      Moreover, at the sentencing hearing, this [c]ourt learned that
      Appellant previously victimized Ms. Hayes in 2008 when he was
      convicted of Terroristic Threats and Stalking after threatening to
      break into her home, bash her head into a wall, and steal her
      vehicle. Id. at [] 20. Additionally, despite a condition of bail that
      Appellant have no contact with Ms. Hayes, this [c]ourt learned
      that Appellant sent approximately three letters to Ms. Hayes
      before he was sentenced. Id. at [] 26. The first two letters were
      sent before Appellant pled guilty and they asked Ms. Hayes not to
      come to court and not to cooperate with police so that charges
      would be withdrawn. Id. at [] 24. The third letter was sent after
      Appellant pled guilty and again asked Ms. Hayes to withdraw the
      charges. Id. ….

TCO at 3-4.

      In addition to considering the victims’ and Appellant’s testimony in

fashioning Appellant’s sentence, the trial court stated that it also “considered

all of the factors set forth in the Sentencing Code, including the protection of

the public, the gravity of the offense, the history, character, condition[,] and

                                      -9-
J-S04009-22



rehabilitative needs of [Appellant] and the sentencing guidelines….” Id. at 8;

see also N.T. at 54 (court’s stating it considered “the facts of the case,

[Appellant’s] background, the nature and character of [Appellant], which

includes [his] background and criminal history, [the] sentencing guidelines,

any impact the crimes have had upon the victim and the community, and, of

course, the need to protect others, and [Appellant’s] need for rehabilitation”).

Based on these factors, the court “concluded that a substantial term of

incarceration was required.”     TCO at 8.      The court offered a lengthy

explanation of the reasons for its sentence at the hearing, see N.T. at 54-61,

and it further summarized the basis for Appellant’s sentence in its Rule

1925(a) opinion, as follows:

      [The s]entencing guidelines for Appellant’s [b]urglary conviction
      included [a minimum sentence of] 60 months[’] (five years[’])
      [incarceration] in the aggravated range. This [c]ourt gave a
      sentence that exceeded the aggravated range for a variety of
      reasons as explained below.

      First, Appellant burglarized a home in the middle of the night and
      stole items that he knew had both financial value and sentimental
      meaning. N.T. … [at] 54. The items Appellant stole almost
      resulted in the loss of the entire family business, and as such, the
      impact this burglary has had on the victims is immeasurable.

      Second, Appellant has a long history of domestic violence
      convictions—some of which are against the same victim as this
      case, Ms. Hayes. [Id. at] 56. Appellant’s criminal history is not
      only lengthy, but it is also escalating, even after Appellant has
      spent time in the State Correctional Facility. Id. …. In fact,
      Appellant was released from jail for no more than 12 hours before
      he committed this crime. Id. …. At his preliminary arraignment,
      Appellant was advised that he could not have contact with Ms.
      Hayes. Id. Despite this, Appellant proceeded to write to her
      several times. Id. …. Even after his bail was revoked due to this
      contact, Appellant continued to write to Ms. Hayes. Id. …. These

                                     - 10 -
J-S04009-22


        letters demonstrated to this [c]ourt not only Appellant’s intent to
        manipulate Ms. Hayes, but also his complete disregard for the
        entire criminal justice system. Id. at [] 57. Furthermore, this
        [c]ourt found Appellant’s own actions demonstrated the
        imperative need to protect the community and the significant need
        for rehabilitation. Id. at [] 59.

        Appellant testified that he wrote to Ms. Hayes because he “thought
        they would take a little mercy on [him]” and they would “cut [him]
        a break.” Id. at [] 31. These statements reveal Appellant’s
        selfishness and lack of understanding of the gravity of his actions.
        Additionally, Appellant also testified that he had never harmed Ms.
        Hayes in the 26 years he has known her[, id.,] … [y]et, Appellant
        was convicted of several offenses where Ms. Hayes was the victim.
        Therefore, this [c]ourt believed Appellant’s apology to be
        disingenuous and just another attempt to manipulate the criminal
        justice system by convincing this [c]ourt to impose a lesser
        sentence. Id. at [] 61.

        At the hearing for his Motion to Reconsider Sentence, [Appellant]
        again issued an insincere apology, where he testified that the
        letters were a bad mistake and would not happen again. N.T.[,]
        8/17/[]20, [at] 5. Yet, the fact that he sent the letters after being
        repeatedly told by different [j]udges that he was to have no
        contact expressly demonstrates Appellant’s actions differ
        substantially from his words. This [c]ourt found that Appellant’s
        testimony amounted to nothing more than Appellant[’s] stating
        he was dissatisfied with his sentence. Id. at [] 16. Therefore,
        this [c]ourt found Appellant’s sentence appropriate and
        necessary, and denied the Motion to Reconsider Sentence.

TCO at 8-10.

        This record demonstrates that in fashioning Appellant’s sentence, the

court    adequately    considered    the   sentencing    guidelines,   Appellant’s

rehabilitative needs, his statements of remorse at the sentencing and post-

sentence motion hearings, and all other required factors.          The court also

provided a thorough explanation for its sentencing decision, which was

supported by the facts and evidence presented to the court. Consequently,



                                       - 11 -
J-S04009-22



we would conclude that Appellant’s sentence is not unreasonable or an abuse

of the trial court’s discretion. As we discern no other, non-frivolous claims

that Appellant could present herein, we grant Attorney Wilder’s petition to

withdraw.

     Judgment of sentence affirmed. Petition to withdraw granted.

     Judge Murray joins this memorandum.

     President Judge Emeritus Stevens files a concurring memorandum.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/11/2022




                                   - 12 -